SUPREME COURT OF ARIZONA
                             En Banc

IN THE MATTER OF THE ESTATE OF:   )   Arizona Supreme Court
                                  )   No. CV-10-0102-PR
ROSANNE L. McGATHY,               )
                                  )   Court of Appeals
                        Deceased. )   Division One
                                  )   No. 1 CA-CV 09-0022
__________________________________)
MARIANNE WALDOW, as Personal      )   Maricopa County
Representative of THE ESTATE OF   )   Superior Court
ROSANNE L. McGATHY, Deceased;     )   No. PB2007-090525
MARY McGATHY; DAVID RHODES,       )
WILLIAM RHODES; MICHAEL McGATHY; )
ERIN McGATHY,                     )
                                  )   O P I N I O N
                       Appellees, )
                                  )
                 v.               )
                                  )
JAMES M. LAPORTA,                 )
                                  )
                       Appellant. )
__________________________________)


        Appeal from the Superior Court in Maricopa County
          The Honorable Kirby D. Kongable, Commissioner

________________________________________________________________

           Order of the Court of Appeals, Division One
                     Filed February 22, 2010

                      VACATED AND REMANDED
________________________________________________________________

BARRON AND POLK, PLLC                                       Phoenix
     By   Jay M. Polk

And

HAHN LAW OFFICE, PC                                         Sun City
     By   Bradley S. Hahn
Attorneys for Marianne Waldow
BECKER & HOUSE, PLLC                                                      Scottsdale
     By   Mark E. House
Attorneys for Mary McGathy, David Rhodes,
William Rhodes, Michael McGathy, and Erin McGathy

LAW OFFICE OF BILL KING, P.C.                         Scottsdale
     By   William M. King
Attorney for James M. LaPorta
________________________________________________________________

H U R W I T Z, Vice Chief Justice

¶1         An appeal may be taken “[f]rom a judgment, decree or

order entered in any formal proceedings under title 14.”                        A.R.S.

§ 12-2101(J) (2003).         The issue for decision is whether, in an

unsupervised     administration,          an   order       requiring      nonprobate

transferees     to   pay    a    pro    rata     share     of   estate     taxes    is

appealable under § 12-2101(J).

                                         I.

¶2         In    April      2008,       Marianne       Waldow,      the     personal

representative of the estate of Rosanne L. McGathy, filed a

petition in the superior court seeking instructions on whether

estate taxes should be paid solely from the estate or whether

nonprobate beneficiaries were required to contribute a pro rata

share.     The court entered an order requiring the nonprobate

transferees     to   pay    their      share   of    the   taxes.        This    order

disposed   entirely    of       the   personal      representative’s       petition.

The order contained findings pursuant to Arizona Rule of Civil

Procedure 54(b) and was entered as a final judgment.                        James M.



                                          2
LaPorta,     a   nonprobate     beneficiary,          filed     a    timely    notice      of

appeal.

¶3           The court of appeals dismissed the appeal sua sponte

for lack of jurisdiction.             Citing Ivancovich v. Meier, 122 Ariz.

346,   595   P.2d     24    (1979),    the       court      concluded       that   the    tax

payment order was not appealable under § 12-2101(J) and could be

reviewed only in an appeal from a final decree distributing the

estate.          After     filing     an   unsuccessful             joint     motion      for

reconsideration, the personal representative and LaPorta filed a

joint petition for review with this Court.

¶4           We granted review to resolve an issue of statewide

importance about appellate jurisdiction over judgments entered

in formal probate proceedings.                    See ARCAP Rule 23(c)(3).                 We

have jurisdiction under Article 6, Section 5(3) of the Arizona

Constitution and A.R.S. § 12-120.24.

                                           II.

                                           A.

¶5           Before      the   adoption          of   the     Uniform       Probate      Code

(“UPC”), 1973 Ariz. Sess. Laws, ch. 75, § 1 (1st Reg. Sess.),

Arizona law invariably “treated the handling of an estate as one

continuous in rem proceeding.”                    1 State Bar of Arizona, 2000

Probate Code Practice Manual § 5.5.1 (4th ed. 2000) (hereinafter

“Practice Manual”).            In such a proceeding, the superior court

assumed    and    maintained        jurisdiction         over   a    decedent’s       estate

                                             3
“until    the    final     decree,      distribution,            and      discharge      of   the

executor or administrator.”                   Id.        The UPC calls this in rem

proceeding a “supervised administration.”                           A.R.S. § 14-3501; see

Unif.     Prob.       Code       §     3-501           cmt.    (describing            supervised

administration as an “optional procedure for settling an estate

in one continuous proceeding in the Court”).                               An estate under

supervised        administration           remains            “under       the        continuing

authority of the court . . . until entry of an order approving

distribution         of    the       estate    and        discharging           the    personal

representative or other order terminating the proceeding.”                                    Id.

The personal representative in a supervised administration has

no power “to make any distribution of the estate without prior

order of the court.”             A.R.S. § 14-3504.

¶6             The   UPC    also     offers    the        option     of    an     unsupervised

administration.           See A.R.S. § 14-3704.                  The “basic philosophy”

of     unsupervised         administration               is    to      minimize         judicial

involvement.          Practice        Manual       §    5.5.2.       In    an     unsupervised

administration,           the    personal          representative           can       distribute

assets and close an estate informally and without court order.

A.R.S.    §§    14-3704,        14-3933.       The        personal      representative        or

other interested parties may petition the court for instructions

or other determinations in a “formal proceeding” when necessary.

See, e.g., A.R.S. §§ 14-3401, 14-3414; Practice Manual § 5.5.2.

Even     if     formal     proceedings         are        instituted,           the     personal

                                               4
representative may nonetheless close the estate without a final

decree.    A.R.S. § 14-3933.

                                          B.

¶7           The     court    of   appeals       concluded           that     Ivancovich

deprived it of appellate jurisdiction.                      Although Ivancovich is

strikingly        similar     in   its    facts        to     this     case,        it    is

distinguishable in a critical respect.

¶8           In Ivancovich, the decedent passed away in 1944; the

superior court distributed his estate in 1947.                          122 Ariz. at

348, 595 P.2d at 26.          In 1967, the initial distribution was set

aside.    Id.      An appeal in the late 1970’s challenged a series of

orders by the trial court, one of which apportioned state and

federal    tax     payments    between     the      residuary        estate     and      the

beneficiaries of a life insurance policy.                     Id. at 353, 595 P.2d

at 31.    Citing A.R.S. § 12-2101(J), we concluded that the trial

court’s order could only be reviewed “in an appeal from the

final decree distributing the estate.”                 Id.

¶9           In     Ivancovich,     the       estate        was   under       supervised

administration.         Administration         of      the    estate        began    under

Arizona’s previous probate code, and after Arizona adopted the

UPC,      pending       probate      proceedings              became         “supervised

administrations” by operation of law.                    1973 Ariz. Sess. Laws,

ch. 75, § 29(2) (1st Reg. Sess.) (“[A]ny proceedings relating to

estates of decedents then pending shall become proceedings in

                                          5
supervised administration, unless the decedent’s will expressly

provided otherwise.”).

¶10         An     estate       under     supervised    administration      remains

under the supervision of the trial court until a final decree is

entered.        A.R.S. § 14-3501.           Accordingly, all orders entered

before    the    final    decree      are   interlocutory.      Ivancovich        thus

correctly       found    the    tax     apportionment   order   before      it    non-

appealable.

                                            C.

¶11         In contrast to Ivancovich, the case before us involves

an unsupervised administration.                  The issue is thus one we have

not previously confronted:               whether an order that terminates a

formal probate proceeding in an unsupervised administration is

appealable.

¶12         “In Arizona, with certain exceptions, jurisdiction of

appeals    is    limited       to   final   judgments   which   dispose      of   all

claims    and    all    parties”      because     “[p]ublic   policy   is   against

deciding cases piecemeal.”               Musa v. Adrian, 130 Ariz. 311, 312,

636 P.2d 89, 90 (1981) (citations omitted).                     Section 12-2101

provides for limited statutory exceptions to the general rule of

finality.        Before adoption of the UPC, subsection (J) defined

appealable probate orders as those meeting one of the following

criteria:



                                            6
      1. Granting or refusing to grant, revoking or refusing
         to    revoke,    letters    testamentary,  or    of
         administration, or of guardianship.

      2. Admitting or refusing to admit a will to probate, or
         against or in favor of the validity of a will, or
         revoking or refusing to revoke the probate thereof.

      3. Against or in favor setting apart property,                          or
         making allowance for a widow or child.

      4. Against or in favor of directing the partition,
         sale, or conveyance of real property, or settling an
         account of an executor, administrator, guardian, or
         trustee.

      5. Refusing, allowing, or directing the distribution or
         partition of an estate, or any part thereof, or
         payment of a debt, claim, legacy, or distributive
         share.

      6. Confirming or refusing to confirm a report of an
         appraiser or appraisers setting apart a homestead.

      7. Determining heirship.

A.R.S. § 12-2101(J) (1970).

¶13          When    the   legislature       adopted    the    UPC    in    1973,   it

concurrently        amended   §   12-2101(J)     to     remove       this    list   of

interlocutory appealable orders and instead simply allowed for

appeals from a “judgment, decree or order entered in any formal

proceedings under title 14.”          1973 Ariz. Sess. Laws, ch. 75, §

10, codified at A.R.S. § 12-2101(J) (2003).                    A formal probate

proceeding     is     “conducted    before      a      judge   with        notice   to

interested persons,” A.R.S. § 14-1201(20), which commences with

the filing of a petition in the superior court, Ariz. R. Prob.

P. 4(A).      Each formal proceeding is “independent of any other

                                         7
proceeding involving the same estate.”                      A.R.S. § 14-3107(1); see

also Unif. Prob. Code § 3-107 cmt. (“[T]he scope of the [formal]

proceeding if not otherwise prescribed by the Code is framed by

the petition.”); Ariz. R. Prob. P. 17 cmt. (“A petition . . . is

the equivalent of a complaint in a civil action[.]”).                            There may

be     several       formal    proceedings         concerning     an    estate      in    an

unsupervised administration.                Ariz. R. Prob. P. 2(O), (P) cmt.

(“Each application or petition filed within a probate case gives

rise to a separate probate proceeding.”).

¶14           Accordingly,       other      UPC     jurisdictions      have      concluded

that in an unsupervised administration, an order terminating a

formal proceeding is appealable.                    See Scott v. Scott, 136 P.3d

892,    899    (Colo.    2006)       (distinguishing        between     supervised       and

unsupervised administrations, and holding that “when the probate

court has entered orders fully determining the rights of the

parties       with    respect     to    all        claims   raised     in    a     [formal]

proceeding, a final judgment exists”); In re Estate of Newalla,

837 P.2d 1373, 1376 (N.M. App. 1992) (noting the distinction

between supervised and unsupervised administrations and holding

that an order terminating a formal proceeding is appealable);

Schmidt v. Schmidt, 540 N.W.2d 605, 607 (N.D. 1995) (“Because

each     proceeding       in    an     unsupervised         probate     is       considered

independent      of     other    proceedings         involving    the       same   estate,

there    need    be    finality      only     as    to   that   proceeding,        not   the

                                              8
entire estate.”); see also Richard V. Wellman, The New Uniform

Probate Code, 56 A.B.A. J. 636, 638 (July 1970) (written by the

Chief Reporter of the UPC, and noting that formal proceedings

are to be held before a “judge of a court having the power of a

court of equity to enter a final order after notice and hearing

on relevant questions”).

¶15         We agree.          In an unsupervised administration, an order

disposing of a formal proceeding may be the last one the court

will    enter;     the      estate   will    often        thereafter     be    distributed

without further court involvement.                    It makes no sense to defer

appellate review of an order terminating a formal proceeding

until after a final decree that may never come.                           Under such an

approach,       the    parties       would   not      “know    with      any    degree   of

certainty at the time an order is entered whether the order is

final and appealable, because one cannot predict whether further

orders will be sought.”              Newalla, 837 P.2d at 1376.                “Failure to

allow an appeal from such an order could compel all subsequent

proceedings . . . to go forward under a cloud of uncertainty.”

Estate of Christensen v. Christensen, 655 P.2d 646, 648 (Utah

1982).

¶16         Indeed, if, as the court of appeals held here, no one

may    appeal     an   order    disposing        of   a    formal   proceeding      in   an

unsupervised administration until an order formally terminating

the      estate        is     entered,       the      utility       of        unsupervised

                                             9
administration would be severely undermined.                                                   In order to seek

appellate review of an order terminating a formal proceeding, a

party would be required to obtain a final order distributing the

estate.                     This would mandate otherwise unnecessary further court

involvement in the unsupervised administration.

                                                                        III.

¶17                          For           the            reasons     above,     we   hold    that   §   12-2101(J)

permits                    appeal                   of         the   final      disposition    of    each    formal

proceeding instituted in an unsupervised administration.1                                                        In

this case, there is no dispute that the superior court’s order

finally                    resolved                      the      formal     proceeding      instituted     by   the

personal                     representative.                          The    order    is   therefore     appealable

under § 12-2101(J).2                                           We vacate the decision order dismissing the



                                                            
1
     To avoid duplicative appeals, trial judges can consolidate
pending formal proceedings when appropriate. See Ariz. R. Civ.
P. 42(a); Ariz. R. Prob. P. 3(A) (providing that the Rules of
Civil Procedure generally apply in probate cases); Newalla, 837
P.2d at 1377 (“When the subject matter of two petitions overlap,
it would generally be appropriate to consider both petitions as
belonging to the same proceeding.” (citation omitted)).
2
     In In re Estate of Kerr, the court of appeals stated that
“to be appealable an order should at least be of the same
general importance as those orders specified” in the pre-UPC
version of § 12-2101(J).   137 Ariz. 25, 27-28, 667 P.2d 1351,
1353-54 (App. 1983) (citing State Bar of Arizona, Arizona
Appellate Handbook § 3.2.1.1, 3-3, 3-4 (Supp. 1981)).  Under §
12-2101(J), however, any order finally disposing of a formal
proceeding in an unsupervised administration is appealable.
And, in supervised administrations, the final decree, or any
interlocutory orders properly made final under Rule 54(b), are
appealable under A.R.S. § 12-2101(B), which grants appellate
                                                                           10
appeal and remand the case to the court of appeals for further

proceedings.




                              _____________________________________
                              Andrew D. Hurwitz, Vice Chief Justice

CONCURRING:


_____________________________________
Rebecca White Berch, Chief Justice


_____________________________________
W. Scott Bales, Justice


_____________________________________
A. John Pelander, Justice




__________________________ 
jurisdiction over a “final judgment.”         We therefore disapprove
this statement in Kerr.
                                    11